 ECKERD DRUGS OF GEORGIA, INC.151Eckerd Drugs of Georgia, Inc. and Truck Driversand Helpers Local Union No. 728. Case 10-CA-15069March 5, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEUpon a charge filed on October 1, 1979, byTruck Drivers and Helpers Local Union No. 728,herein called the Union, and duly served onEckerd Drugs of Georgia, Inc., herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 10, issued a complaint and notice ofhearing on October 15, 1979, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the chargeand complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 17,1979, following a Board election in Case 10-RC-11797 the Union was duly certified as the exclusivecollective-bargaining representative of Respon-dent's employees in the unit found appropriate;'and that, commencing on or about September 6,1979, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On October25, 1979, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On November 14, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November23, 1979, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Official notice is taken of the record in the representation proceed-ing, Case 10-RC-11797, as the term "record" is defined in Sees. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va., 1967); Folletrr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.248 NLRB No. 4Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn support of the Motion for Summary Judg-ment, the General Counsel asserts that Respondenthas admitted its refusal to recognize and bargainwith the Union which has been certified by theBoard, and has only raised issues which it raised orcould have raised in the representation proceeding.In opposition to the Motion for Summary Judg-ment, Respondent contends that the unit of over-the-road drivers found appropriate in the represen-tation proceeding is not appropriate within themeaning of the Act. Respondent requests theBoard to review the unit determination, and arguesthat the Board's rule against relitigation of repre-sentation issues in an unfair labor practice case isnot inflexible.A review of the record herein, including therecord of the representation proceeding, showsthat, following a hearing, the Regional Directormade the unit determination that Respondent con-tends is inappropriate and considered Respondent'sunit position. Thereafter, Respondent requestedBoard review of the Regional Director's decision.Upon consideration, the Board decided that the re-quest raised no substantial issues warranting reviewand denied the request on August 6, 1979.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, and we donot see any special circumstances in the case whichwould require the Board to reexamine the decisionmade in the representation proceeding. We there-fore find that Respondent has not raised any issuewhich is properly litigable in this unfair labor prac-tice proceeding. Accordingly, we grant the Motionfor Summary Judgment.On the basis of the entire record, the Boardmakes the following:2 See Pittsburgh Plate Gloss Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs 102 67(f) and 102 69(c) 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is a Georgia corporation with anoffice and place of business located at CollegePark, Georgia, where it is engaged in the distribu-tion of drugs, cosmetics, and sundries for its ap-proximately 150 retail drug store facilities in Geor-gia, Alabama, Tennessee, and nothern Florida.During the past calendar year, which is a represen-tative period, Respondent received gross revenuesin excess of $500,000. During the same period Re-spondent received goods valued in excess of$50,000 directly from suppliers located outside theState of Georgia.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDThe Union, Truck Drivers and Helpers LocalUnion No. 728, is a labor organization within themeaning of Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All over-the-road drivers, employed by theRespondent at its College Park, Georgia, fa-cility, but excluding all other employees, officeclerical employees, professional employees,guards and supervisors as defined in the Act.2. The certificationOn August 9, 1979, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 10, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining represen-tative of the employees in said unit on August 17,1979, and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a)of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about August 30, 1979, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about September 6, 1979, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceSeptember 6, 1979, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).--- ECKERD DRUGS OF GEORGIA, INC.153The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Eckerd Drugs of Georgia, Inc., is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Truck Drivers and Helpers Local Union No.728 is a labor organization within the meaning ofSection 2(5) of the Act.3. All over-the-road drivers, employed by Re-spondent at its College Park, Georgia, facility, butexcluding all other employees, office clerical em-ployees, professional employees, guards and super-visors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since August 17, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about September 6, 1979,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) ofthe Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Eckerd Drugs of Georgia, Inc., College Park,Georgia, its officers agents, successors, and assigns,shall:i. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Truck Drivers andHelpers Local Union No. 728 as the exclusive bar-gaining representative of its employees in the fol-lowing appropriate unit:All over-the-road drivers, employed by theRespondent at its College Park, Georgia, fa-cility, but excluding all other employees, officeclerical employees, professional employees,guards and supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its facility at College Park, Georgia,copies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 10, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 10,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.:' In the event that this Order is enforced h a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enfiorcing anOrder of the National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Truck Drivers and Helpers Local UnionNo. 728 as the exclusive bargaining representa-tive of the employees in the bargaining unitdescribed below. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rightQ guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All over-the-road drivers, employed by theRespondent at its College Park, Georgia, fa-cility, but excluding all other employees,office clerical employees, professional em-ployees, guards and supervisors as defined inthe Act.ECKERD DRUGS OF GEORGIA, INC.